DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered. 

Status of the Claims
Claims 1-7 and 9-19 are pending in the present application.

Response to Arguments
The rejection of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of the amendment to delete “the insecticide ingredient being formulated to kill cockroaches.
The rejection of claims 1-2, 6-7 and 11-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipping et al. (Journal of Economic Entomology, 2003) in view of Zhang et al. (Agrochemicals, 2009) is hereby withdrawn in view of the amendment to the claims to delete “polyether modified polysiloxanes”.
The rejection of claims 1-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipping et al. (Journal of Economic Entomology, 2003) in view of Zhang et al. (Agrochemicals, 2009) and Murphy (US 5,504,054) is hereby withdrawn in view of the arguments on page 11, last paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 17 depends from cancelled claim 8.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For the purposes of search and examination, the examiner is construing claim 17 as depending from instant claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mulrooney et al. (Journal of Environmental Quality, 2000).
Instant claim 1 is drawn to a composition comprising about 0.1% to about 1.5% by weight of at least one surfactant, including mixed alkylpyrrolidones, and about 0.001% to about 0.5% by weight of an insecticide ingredient.
Mulrooney et al. disclose compositions comprising bifenthrin and a mixture of alkylpyrrolidones (Agrimax 3 or Agrimax 3H) (Tables 1-3).  Mulrooney et al. disclose application of 112 g a.i. ha-1 in a 46.7 L ha-1 volume (i.e., ~0.24 wt.% a.i.) wherein the compositions comprise 0.25% v/v Agrimax 3 or Agrimax 3H (i.e., ~0.23 wt.%) (pg. 1864, col. 1, paragraph 2).
It is noted that the recitation of the intended use “cockroach-killing” has not been given patentable weight to distinguish over Mulrooney et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Mulrooney et al. disclose compositions that are the same as those claimed, they would be capable of performing the intended use, as claimed.
Regarding the KD and contact angle, it is noted that Mulrooney et al. disclose compositions comprising an instantly claimed surfactant within the claimed concentration range.  In the absence of evidence to the contrary, the compositions of Mulrooney et al. would inherently have the same KD and contact angle as instantly claimed.

Claims 1-3, 6-7, 11-13 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ahlgrim et al. (WO 95/12977 A1).
Instant claims 1-2, 11-12 and 19 are drawn to a composition comprising about 0.1% to about 1.5% by weight of at least one surfactant selected from 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate (Dynol 604) and ethoxylated 2,4,7,9-tetramethyl-5-decyn-4,7-diol (Surfynol 440, 465 or 485), and about 0.001% to about 0.5% by weight of an insecticide ingredient.
Instant claims 3, 6-7, 13 and 16-18 further comprise an additional surfactant.
Ahlgrim et al. disclose compositions comprising (S)-2-amino-4-(methylthio)-N-(3,4,4-trifluoro-3-butenyl)butanamide, 0.5% Surfynol 465, and cocomethyl 15EO ammonium chloride (Ethoquad C/25) (pg. 26, ln. 20-21).  Ahlgrim et al. disclose that the compositions are suitable for controlling insects (pg. 1, ln. 12-14).
It is noted that the recitation of the intended use “cockroach-killing” has not been given patentable weight to distinguish over Ahlgrim et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Ahlgrim et al. disclose compositions that are the same as those claimed, they would be capable of performing the intended use, as claimed.
Regarding the KD and contact angle, it is noted that Ahlgrim et al. disclose compositions comprising an instantly claimed surfactant within the claimed concentration range.  In the absence of evidence to the contrary, the compositions of Ahlgrim et al. would inherently have the same KD and contact angle as instantly claimed, and would be effective for the control of cockroaches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10, 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulrooney et al. (Journal of Environmental Quality, 2000) in view of Tipping et al. (Journal of Economic Entomology, 2003).
The teachings of Mulrooney et al. are discussed above and incorporated herein by reference. 
Mulrooney et al. do not explicitly disclose compositions further comprising an additional surfactant selected from the instantly claimed trisiloxane surfactants.
Tipping et al. teach that organosilicone surfactants, such as Silwet L-77, have insecticidal properties, and are suitable for use as adjuvants with insecticides (pg.246, col. 1, para. 2 and col. 2, para. 1).  Tipping et al. teach that Silwet L-77 was applied to several arthropods at a rate of 0.1, 0.25, 0.5 and 1.0% (Abstract; pg. 247, col. 1, para. 3; Tables 1-3).  The density of Silwet L-77 is 1.035 g/ml and the density of water is about 1 g/ml.  Therefore, Tipping et al. teach applying approximately 0.1, 0.25, 0.5 and 1.0% by weight Silwet L-77.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the invention to include Silwet L-77 in the compositions according to Mulrooney et al. in order to enhance the insecticidal properties of the compositions, as reasonably suggested by Tipping et al.  A person having ordinary skill in the art would reasonably expect Silwet L-77 to be suitable for addition to the compositions according to Mulrooney et al. since Tipping et al. teach that Silwet L-77 is registered for use with insecticides, and has been shown to kill insects and mites.

Claims 1-7 and 9-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahlgrim et al. (WO 95/12977 A1) in view of Tipping et al. (Journal of Economic Entomology, 2003).
The teachings of Ahlgrim et al. are discussed above and incorporated herein by reference. 
Ahlgrim et al. do not explicitly disclose compositions further comprising an additional surfactant selected from the instantly claimed trisiloxane surfactants.
Tipping et al. teach that organosilicone surfactants, such as Silwet L-77, have insecticidal properties, and are suitable for use as adjuvants with insecticides (pg.246, col. 1, para. 2 and col. 2, para. 1).  Tipping et al. teach that Silwet L-77 was applied to several arthropods at a rate of 0.1, 0.25, 0.5 and 1.0% (Abstract; pg. 247, col. 1, para. 3; Tables 1-3).  The density of Silwet L-77 is 1.035 g/ml and the density of water is about 1 g/ml.  Therefore, Tipping et al. teach applying approximately 0.1, 0.25, 0.5 and 1.0% by weight Silwet L-77.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the invention to include Silwet L-77 in the compositions according to Ahlgrim et al. in order to enhance the insecticidal properties of the compositions, as reasonably suggested by Tipping et al.  A person having ordinary skill in the art would reasonably expect Silwet L-77 to be suitable for addition to the compositions according to Ahlgrim et al. since Tipping et al. teach that Silwet L-77 is registered for use with insecticides, and has been shown to kill insects and mites.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616